DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered.

It appears that Applicant has submitted claims that are single spaced.  Applicant is reminded that claims are to be submitted using one and one-half space or double space.  Please see 37 CFR 1.52(b).  

Applicant has amended the claims and added new claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 10-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-7, 10-20, claim 1 recites ‘…wherein an additional EHT (Extreme High Throughput) OM (Operating Mode) Control is combined with an HE OM Control to announce the operating parameter changes when either Rx/Tx Nss is more than 8 or a bandwidth is more than 160 MHz…’  This limitation is unclear. That is, it is not clear what an additional EHT OM Control in HE Control is referring to. Claim 1 recites there is an HE control field; but it is not clear what is being combined here.  Its not clear if the additional EHT OM Control is in the HE Control field.  It also is not clear if there is a first EHT OM Control since there would have to be to be an additional one.  Claims 2-7, 10-20 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

Regarding claims 12-20, claim 12 recites ‘the first device’.  It is not clear if this is referring to the first wireless device or another device.  Claim 13 has similar problems.  Claims 13-20 do not cure the deficiencies of claim 12 and are rejected for similar reasons.  Please proof read all of your claims.

Regarding claim 19, claim 19 recites the following:

    PNG
    media_image1.png
    135
    866
    media_image1.png
    Greyscale

It is not clear what a square means in the claim.  Please proof read all of your claims.

Regarding claim 20, claim 20 recites the following:

    PNG
    media_image2.png
    117
    857
    media_image2.png
    Greyscale

It is not clear what a square means in the claim.  Please proof read all of your claims.

Regarding claim 21, claim 21 recites the following:

    PNG
    media_image3.png
    150
    765
    media_image3.png
    Greyscale

It is not clear what a 
    PNG
    media_image4.png
    37
    24
    media_image4.png
    Greyscale
 means in the claim.  Please proof read all of your claims.

Regarding claim 22, claim 22 recites ‘the first device’.  It is not clear if this is referring to the first wireless device or another device.  Please proof read all of your claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Patil (2020/0213933), and further in view of Ramkumar (2016/0150524) and further in view of Wild (2004/0181692) and further in view of Vermani (2012/0155447).

Regarding claim 22, Patil discloses an apparatus performed by a first wireless device for announcing operating capabilities to a second wireless device, wherein the first wireless device and second wireless device support a first protocol and a second protocol, comprising: (See Patil para. 4; AP (e.g. first wireless device) are backward compatible and can support 802.11ac, (e.g. first protocol), 802.11g (e.g. second protocol); STAs (e.g. second wireless device) are also backward compatible and can support 802.11ac, 802.11g; Devices have processors)
A processor configured to: (Devices have processors)
receiving frames from the second device in PHY Protocol Data Units (PPDUs) following the first protocol and the second protocol; (See Patil fig. 3, 2a, 2b; PPDU with data in it wherein the PPDU has a legacy portion (e.g. first protocol) and a second EHT or HE (e.g. second protocol) which occurs before the data; para. 116; data can be transmitted in the uplink (e.g. first device receives))
announcing by the first device a change in its operating parameters to the second device; and (See Patil fig. 30; AP (e.g. first device) sends updated capability information (e.g. operating parameters) in a beacon frame to devices in the network; see also fig. 1)
	wherein the operating parameter changes are carried in either HE Control field or an element. (See Patil fig. 30; AP (e.g. first device) sends updated capability information (e.g. operating parameters) in a beacon frame (e.g. an element or HE Control field) to devices in the network; see also fig. 1)
Patil discloses using a PPDU with data following the first protocol and the second protocol.  (See Patil fig. 3, 2a, 2b; PPDU with data in it wherein the PPDU has a legacy portion (e.g. first protocol) and a second EHT or HE (e.g. second protocol) which occurs before the data)
Patil does not explicitly disclose wherein the second device transmits using the changed operating parameters and wherein the operating parameters are an MCS.  However, Ramkumar does disclose wherein the second device transmits using the changed operating parameters and wherein the operating parameters are an MCS.  (See Ramkumar para. 76-77; UE performs uplink transmission using an updated MCS)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of wherein the second device transmits using the changed operating parameters and wherein the operating parameters are an MCS of Ramkumar with the motivation being to optimize transmission parameters and thereby utilize limited wireless resources to the greatest extent possible.
	Patil in view of Ramkumar do not explicitly disclose announcing by the first device original capabilities to the second device; receiving an announcement of capabilities from the second device.  However, Wild does disclose announcing by the first device original capabilities to the second device; receiving an announcement of capabilities from the second device.  (See Wild para. 4; MS sends probe request including capabilities; upon receiving probe request AP sends response including capabilities)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Patil in view of Ramkumar to include the teaching of announcing by the first device original capabilities to the second device; receiving an announcement of capabilities from the second device of Wild with the motivation being to maximize limited wireless resources by each device knowing each other’s capabilities and then scheduling transmissions to optimize capability and further to conform to the IEEE suite of standards which saves time and money.
	Patil in view of Ramkumar in view of Wild do not explicitly disclose wherein the first wireless device announcements enable the second device to derive the operating parameters of the first device based upon the announcement carried in the HE Control field or the element; and wherein the derived operating parameters of the first device at different bandwidths and MCS values for the first protocol are based upon announced respective bandwidths and MCS values for the first protocol of the original capabilities.  However, Vermani does disclose wherein the first wireless device announcements enable the second device to derive the operating parameters of the first device based upon the announcement carried in the HE Control field or the element; and wherein the derived operating parameters of the first device at different bandwidths and MCS values for the first protocol are based upon announced respective bandwidths and MCS values for the first protocol of the original capabilities.  (See Vermani para. 13; indicating Nss and MCS for each of plurality of bandwidths for device to another device; fig. 11a; selecting a rate for comm based upon the initial indications)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Patil in view of Ramkumar in view of Wild to include the teaching of wherein the first wireless device announcements enable the second device to derive the operating parameters of the first device based upon the announcement carried in the HE Control field or the element; and wherein the derived operating parameters of the first device at different bandwidths and MCS values for the first protocol are based upon announced respective bandwidths and MCS values for the first protocol of the original capabilities of Vermani with the motivation being to optimize parameters to utilize limited wireless resources more efficiently and further to reduce delay and increase throughput and further to allow for communication between devices.

Allowable Subject Matter
Claims 1-7, and 10-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/           Primary Examiner, Art Unit 2461